IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1333
                              Filed June 16, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL JOSEPH WATSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Casey D. Jones, District

Associate Judge.



      Michael Watson appeals the sentence imposed upon his criminal

conviction. AFFIRMED.



      Eric D. Puryear and Eric S. Mail of Puryear Law P.C., Davenport, for

appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J. and Mullins and May, JJ.
                                         2


MULLINS, Judge.

       Michael Watson entered guilty pleas, pursuant to North Carolina v. Alford,1

to charges of indecent contact with a child and lascivious conduct with a minor,

relative to his interactions with his two nieces. There was no plea agreement. In

his written plea, Watson requested a deferred judgment and unsupervised

probation for six months. Following the court’s acceptance of Watson’s pleas,

Watson requested immediate sentencing. In its sentencing recommendation, the

State detailed the allegations and requested imposition of the maximum sentence.

The victims’ mother provided an emotionally-charged victim impact statement

detailing the aftermath of Watson’s conduct as to her daughters. The mother

requested the maximum punishment be imposed. The victims’ impact statements

were also read into the record. Both of the children requested Watson be sent to

prison.

       In his recommendation, defense counsel seemed to request mercy in

sentencing, indicating Watson was innocent of the crimes, noting “any touching

that was involved was just horseplay with the kids.”        Counsel requested the

imposition of a deferred judgment, highlighting Watson’s lack of a criminal record,

his employment, his status as a veteran and public servant, and the fact that he

lives with and serves as a caretaker for his mother. Counsel added Watson

deserves a deferred judgment because he is “completely innocent.”             In her

statement to the court, Watson’s mother also indicated her belief that Watson was


1See 400 U.S. 25, 37 (1970) (“An individual accused of a crime may voluntarily,
knowingly, and understandingly consent to the imposition of a prison sentence
even if he [or she] is unwilling or unable to admit his [or her] participation in the
acts constituting the crime.”).
                                          3


innocent. In his statement of allocution, Watson played down the alleged conduct,

asserting, “It was just horseplay.”

       The court stated its understanding that, pursuant to his Alford pleas, Watson

did not wish to admit to the elements of the offenses. The court noted the effects

on the victims was troubling. The court was also troubled with the position of the

defense on sentencing—“I’m guilty, but look, I’m not really guilty. I didn’t do this.”

The court stated:

               A statement was made about not seeing anyone suffer as
       much as the Defendant. I mean, give me a break. Are you kidding
       me with the statement? I mean turn around. There’s people
       suffering more than you are suffering. And you do not act like
       someone who is trying to cover this up? You look exactly like
       someone who is trying to cover this up, the stories you’ve been
       telling, and your mother, the grandmother of these children.
               I walked in here with a very open mind. I was clearly thinking
       that a deferred, maybe? Probation, maybe? But you showed zero
       acceptance. You never said sorry. You never said sorry. Even if it
       was a misunderstanding, you say sorry.
               ....
               But my concern, my overriding concern right now, you’re
       taking zero responsibility. Absolutely not accepting responsibility
       whatsoever. And I’m concerned that you believe what you were
       saying here in court today, and that is what is leading me to the
       sentence that I’m going to have to give, because there’s no other
       way. I mean, I have to look at rehabilitation. I have to look at
       protection of the community. Look at some of the other factors I’ve
       mentioned, your age, your employment status, your inability to
       accept responsibility for what happened, for the information
       contained in the victim impact statements.
               ....
               Due to the nature of the offenses, the lack of acceptance of
       responsibility, the need for rehabilitation of the Defendant, to protect
       the community, and anything else I’ve mentioned, I’m going to
       impose an indeterminate term of two years—not to exceed two years
       on Count 1. I’m going to impose a one-year sentence on Count 2. I
       am going to run those matters consecutively, because we have two
       victims here, two separate victims.
                                          4


       Watson appeals.2 He argues the court’s reliance on his unwillingness to

accept responsibility for his actions was an improper sentencing factor, the

sentences imposed were unreasonable, and his counsel rendered ineffective

assistance in failing to advise testimony would be presented at the time of

sentencing and not explaining his right of allocution.

       When a defendant’s sentence is within the statutory limitations, we review

the district court’s decision for an abuse of discretion, our most deferential standard

of review. State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017) (quoting State v.

Seats, 865 N.W.2d 545, 552 (Iowa 2015)). We will reverse the sentence only if

the court abused its discretion or considered improper sentencing factors. State

v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “When assessing a district court’s

decision for abuse of discretion, we only reverse if the district court’s decision

rested on grounds or reasoning that were clearly untenable or clearly

unreasonable.” State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). “Grounds or

reasons are untenable if they are ‘based on an erroneous application of the law or

not supported by substantial evidence.’” Id. (quoting State v. Dudley, 856 N.W.2d

668, 675 (Iowa 2014)).

       As to the court’s consideration of allegedly improper sentencing factors,

Watson argues his entry of an Alford plea “should not be the basis for a decision

to impose a more severe sentence.” He complains, “This is not a situation where

the court was basing its determination of [his] lack of remorse on other facts in the



2 The State agrees Watson has good cause to appeal because he is challenging
the sentences imposed as opposed to his pleas. See Iowa Code § 814.6(1)(a)(3)
(2020); State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                          5

record” and the court punished him for entering an Alford plea in violation of his

right to proclaim innocence and against self-incrimination under the Fifth

Amendment. We disagree. The court’s decision simply factored in Watson’s

downplay of his conduct, his position it was all a misunderstanding, and his lack of

remorse. True, “[c]oncern has been expressed that there is a fine line between

considering a defendant’s lack of remorse and penalizing a defendant for refusing

to plead guilty and insisting on his right to trial.” State v. Knight, 701 N.W.2d 83,

87 (Iowa 2005). “But this prohibition does not preclude a sentencing court from

finding a lack of remorse based on facts other than the defendant’s failure to plead

guilty.” Id. And consideration of a defendant’s lack of remorse is permissibly in

play following an Alford plea the same as it is following a not-guilty plea and trial.

Id. at 88. At the end of the day, a “defendant’s lack of remorse is a pertinent

sentencing factor in both situations.” Id. at 89. So the court’s consideration of the

same was not improper and was not grounds for reversal.

       Next, Watson argues, given his lack of criminal history, his employment, the

narrow duration in which the offenses were committed, the unlikeliness of

reoccurrence, and the non-violent nature of the offenses, the sentence imposed

was unreasonable. He complains the court failed to consider said factors and

argues the relevant sentencing factors weigh in favor of a deferred judgment or

suspended sentence rather than incarceration. We begin with the principle that

“[s]entencing decisions . . . are cloaked with a strong presumption in their favor.”

State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000) (ellipsis in original). Our

job is not to “second guess” the sentencing court’s decision. Formaro, 638 N.W.2d

at 724.   Instead, we assess whether the court decided on clearly untenable
                                           6

grounds. Id. The court’s sentence fell within the statutory limits and the record

affirmatively establishes the court considered the factors Watson complains it did

not. We find no abuse of discretion on the part of the sentencing court, and we

affirm the sentence imposed.

       Lastly, Watson claims his counsel rendered ineffective assistance in failing

to advise “that there would be testimony at sentencing in opposition to his request

for a deferred judgment and” not explaining “his right to make a statement of

allocution.” Effective July 1, 2019, appellate courts were constitutionally stripped

of their jurisdiction to consider the claims of ineffective assistance of counsel raised

in this appeal.   See Iowa Code § 814.7 (Supp. 2019); State v. Treptow, ___

N.W.2d ___, ___, 2021 WL 2172073, at *2–7 (Iowa 2021). The claims may be

pursued in a postconviction-relief action. See Iowa Code § 814.7.

       Finding no cause for reversal, we affirm the sentences imposed.

       AFFIRMED.